Consent of Independent Registered Public Accounting Firm The Board of Trustees of the Allianz Variable Insurance Products Fund of Funds Trust: We consent to the use of our reports dated February 24, 2012 for the Allianz Variable Insurance Products Fund of Funds Trust, incorporated by reference herein, and to the references to our firm under the headings "Financial Highlights" in the Prospectus and "Independent Registered Public Accounting Firm" in the Statement of Additional Information. /s/ KPMG LLP Columbus, Ohio April 26, 2012
